DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lykke (US Patent Application Publication US 2018/0228040 A1) in view of Calaman et al. (US Patent application Publication US 2002/0070007 A1).
Regarding claim 1, Lykke discloses (Figures 1-13) a liquid cooling device, comprising: a thermally conductive base (at heat exchanging interface 244), having a fluid chamber and a plurality of fins (a chamber for fluid is formed around fins 248 which have fluid flowing around them within the cold plate 212 per paragraph 0037 and as seen in figure 6), wherein the plurality of fins (248) are located in the fluid chamber and protrudes from an inner surface of the thermally conductive base facing the fluid chamber (fins 248 protrude from first surface 246 per paragraph 0032 where first surface 246 forms an inner surface), every two of the plurality of fins located adjacent to each other define a channel therebetween (fins 248 have channels for cooling liquid formed between them per paragraph 0037), distal ends of at least part of the plurality of fins located away from the inner surface together form a covering structure partially covering the channel ( the ends of the fins 248 contacting plate 254); a cover ( a seal covering the cold plate as seen in figure 6 and 11) , having an inlet and an outlet ( the seal has an inlet and an outlet per paragraph 0041), wherein the cover is mounted on the thermally conductive base and covers the fluid chamber ( the seal covers the cooling fins 248 per paragraph 0041), and the inlet is in fluid communication with the outlet via the fluid chamber ( per paragraph 0037 and 0041); and a metallic partition ( barrier plate 254, which may be metal per paragraph 0041), located between the covering structure and the cover (the barrier plate 254 is between the tips of the fins 248 and the seal as seen in figure 6 and 11 and per paragraph 0041).
 However Lykke does not explicitly disclose that the  metallic partition is welded to the covering structure and the cover as Lykke is silent as to the structure of attachment between the barrier plate, the fins and the cover at the seal.
Calaman teaches (Figure 1-8) a liquid cooling device (liquid cooled heat sink 5) with a metallic partition (at lid 30) welded to a covering structure of fins (lid 30 is welded to the ends of fins 50 per paragraph 0031) and a cover (the lid is fastened to a frame 40 by welding per paragraph 0028).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the attachment structure of the fins and the partition and the cover of Lykke to be welding as taught by Calaman doing  so would provide a known conventional fastening means for a partition plate to fins or a cover as taught by Calaman (per paragraphs 0028 and 0031) additionally attaching the fins to a partition plate could provide structural reinforcement to the heat exchange structure as recognized by Calaman (per paragraph 0028).
Regarding claim 2, Lykke as modified discloses the claim limitations of claim 1 above and Lykke further discloses  the plurality of fins are formed by skiving process (the fins may be formed by skiving per paragraph 0031).
Regarding claim 3, Lykke as modified discloses the claim limitations of claim 1 above and Lykke further discloses the metallic partition (254) has a first through hole (at opening 260), the covering structure has an opening ( openings in the fins to the channels between fins 248 at opening 260), the first through hole is in fluid communication with the channel via the opening (per paragraph 0037), and the inlet is in fluid communication with the outlet via the first through hole, the opening, and the channel in the fluid chamber (fluid flows through the fins as described in paragraph 0037 and 0041 and as seen in figure 6).
Regarding claim 4, Lykke as modified discloses the claim limitations of claim 1 above and Lykke further discloses the thermally conductive base (at heat exchanging interface 244) has a contact surface facing away from the inner surface (second surface 250 is opposite the first surface 246 per paragraph 0032 which would for opposites sides of the interface 244 facing away from each other as seen in figure 4-5).
Regarding claim 5, Lykke discloses (Figures 1-13) a manufacturing method of a liquid cooling device, comprising: forming a plurality of fins (248) on a thermally conductive base (at heat exchanging interface 244, where the fins may be formed by skiving per paragraph 0031); forming a covering structure on ends of the plurality of fins ( the ends of the fins 248 contacting plate 254), wherein the covering structure partially covers a plurality of channels between the plurality of fins (fins 248 have channels for cooling liquid formed between them per paragraph 0037); and attaching a metallic partition on the covering structure ( barrier plate 254, which may be metal per paragraph 0041, is on the ends of the fins 248 as seen in figure 4-6 and per paragraph 0035).
However Lykke does not explicitly disclose welding the metallic partition on the covering structure as Lykke is silent as to the method of attachment between the barrier plate and the fins.
Calaman teaches (Figure 1-8) a liquid cooling device (liquid cooled heat sink 5) with a metallic partition (at lid 30) welded to a covering structure of fins (lid 30 is welded to the ends of fins 50 per paragraph 0031).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the attachment method of the fins and the partition of Lykke to be welding as taught by Calaman doing  so would provide a known conventional fastening means for a partition plate to fins or a cover as taught by Calaman (per paragraphs 0028 and 0031) additionally attaching the fins to a partition plate could provide structural reinforcement to the heat exchange structure as recognized by Calaman (per paragraph 0028).
Regarding claim 6, Lykke as modified discloses the claim limitations of claim 5 above and Lykke further discloses attaching a cover on a surface of the metallic partition facing away from the covering structure ( a seal covering the cold plate as seen in figure 6 and 11 per paragraph 0041) and Calaman taches welding to the partition as a method of attachment between the partition and other structures with  a metallic partition (at lid 30) welded to a cover (the lid is fastened to a frame 40 by welding per paragraph 0028).
Regarding claim 7, Lykke as modified discloses the claim limitations of claim 5 above and Lykke further discloses the plurality of fins are formed by skiving process (the fins may be formed by skiving per paragraph 0031).
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lykke (US Patent Application Publication US 2018/0228040 A1) in view of Calaman et al. (US Patent application Publication US 2002/0070007 A1) and Thors (US Patent application Publication US 2006/0283573 A1).
Regarding claim 8, Lykke as modified discloses the claim limitations of claim 5 above however, Lykke does not disclose the step of forming the covering structure on the ends of the plurality of fins comprises compressing the ends of the plurality of fins to form the covering structure, as Lykke is silent as to a step for forming the ends of the fins. 
Thors teaches (Figure 1-3 and 6) as step for forming a covering structure on the ends of the plurality of fins (fins 16) comprises compressing the ends of the plurality of fins to form the covering structure (the covering structure is formed by the flattened ends of the fins 16 seen in figure 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the fins ends of Lykke which form an attachment surface to the plate 254 of Lykke to be compressed/flattened as taught by Thors. Doing so would provide a preferred attachment surface that would create additional surface area on the fins for attachment to additional structure as recognized by Thors (per paragraph 0030-0031).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Liu et al. (US 20190360764 A1), Toh et al. (US 20190208669 A1) Kawase et al. (US 20180204784 A1), Gotou et al. (US 20130153186 A1), Frazer et al. (US 20050199372 A1), and Lyon (US 9909820 B2) disclose heat sinks with fins some with welding between structures and some with partition plates  and Toh discloses compressed fins.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANS R. WEILAND whose telephone number is (571)272-9847. The examiner can normally be reached Monday-Thursday 6-3 EST and alternating Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANS R WEILAND/Examiner, Art Unit 3763                                                                                                                                                                                                        

/ERIC S RUPPERT/Primary Examiner, Art Unit 3763